DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 4/21/2020, 5/15/2020, and 7/20/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sending unit, receiving unit, and control unit in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9, 16-18, 20, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6, 8-9, 16-18 recites, “the interactive information.” It is not clear whether “the interactive information” is regarding the voice agent or regarding the another voice agent.

Claim 20 recites, “sending the interactive information.”  It is not clear whether the interactive information is the received interactive information regarding another voice agent or different interactive information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 20 recite “a sending unit that sends interactive information regarding a voice agent; a receiving unit that receives interactive information regarding another voice agent; and a control unit that controls an utterance timing of the voice agent on a basis of the interactive information regarding the another voice agent received by the receiving unit.”
The limitations of sends interactive information… receives interactive information … controls an utterance timing …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can involve in a conversation with other people, make a gesture (e.g., raising a hand) before talking, and pay attention to others. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims do not recite additional elements. Accordingly, nothing integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
not patent eligible.
Regarding the dependent claims, Claim 2 recites receiving information before starting; Claim 3 recites standing by; Claim 4 recites sending information; Claim 5 recites continuously sending information; Claim 6 recites sending information until the end of interaction; Claim 7 recites determining the end of interaction; Claim 8 recites sending and receiving information in parallel; Claim 9 recites sending information and uttering in parallel; Claim 10 recites a predetermined word; Claim 11 recites a predetermined word; Claim 12 recites suspending to stand by; Claim 13 recites randomly setting a time; Claim 14 recites standing by until the information is no longer received; Claim 15 recites a position at which to resume; Claim 16 recites information of the agent or user; Claim 17 recites detailed information; Claim 18 recites superimposed signal; Claim 19 recites the agent.
 
 Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 12-14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUME (US 2018/0025727 A1).



REGARDING CLAIM 1, KUME discloses an information processing apparatus comprising: 
a sending unit that sends interactive information regarding a voice agent (KUME Fig. 3 – “Shared Information”; Par 54 – “User utterance information is information including the angle θ and the distance d acquired or estimated by a robot. The user utterance information generated by the interaction determining unit 14 is broadcast in a wireless manner via the short-range communicating unit 11. In addition, each robot 10 receives broadcast user utterance information and stores the received user utterance information in the interaction determining unit 14.”); 
a receiving unit that receives interactive information regarding another voice agent (KUME Fig. 3 – “Shared Information”; Par 54 – “User utterance information is information including the angle θ and the distance d acquired or estimated by a robot. The user utterance information generated by the interaction determining unit 14 is broadcast in a wireless manner via the short-range communicating unit 11. In addition, each robot 10 receives broadcast user utterance information and stores the received user utterance information in the interaction determining unit 14.”); and 
a control unit that controls an utterance timing of the voice agent on a basis of the interactive information regarding the another voice agent received by the receiving unit (KUME Par 64 – “In step S14, a determination is made on whether or not a prescribed amount of time has lapsed from voice input and, if not, the interaction determining unit 14 stands by. In addition, when user utterance information is received from other robots during steps S11 to S14, the user utterance information is temporarily stored.”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 13 – “Also, the determining unit may determine that a response is to be made to an utterance of the user when the determining unit determines that the voice interactive device is most directly in front of the user among the plurality of voice interactive devices.”).

REGARDING CLAIM 2, KUME discloses the information processing apparatus according to claim 1, wherein the control unit further controls to receive the interactive information regarding the another voice agent (KUME Par 64 – “In step S14, a determination is made on whether or not a prescribed amount of time has lapsed from voice input and, if not, the interaction determining unit 14 stands by. In addition, when user utterance information is received from other robots during steps S11 to S14, the user utterance information is temporarily stored.”) before the voice agent starts utterance (KUME Fig. 4 – “GENERATE RESPONSE TO USER S17”).

REGARDING CLAIM 3, KUME discloses the information processing apparatus according to claim 1, wherein the control unit causes utterance by the voice agent to stand by on a basis of the interactive information received from the another voice agent (KUME Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 68 – “When it is determined in step S16 that a response is not to be made, the processing ends and a return is made to a standby state.”).

REGARDING CLAIM 4, KUME discloses the information processing apparatus according to claim 1, wherein the control unit further controls sending the interactive information from the sending unit (KUME Fig. 3 – “Shared Information”; Par 54 – “User utterance information is information including the angle θ and the distance d acquired or estimated by a robot. The user utterance information generated by the interaction determining unit 14 is broadcast in a wireless manner via the short-range communicating unit 11. In addition, each robot 10 receives broadcast user utterance information and stores the received user utterance information in the interaction determining unit 14.”; Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”).

REGARDING CLAIM 8, KUME discloses the information processing apparatus according to claim 1, wherein sending of the interactive information is performed in parallel with receiving the interactive information regarding the another voice agent (KUME Par 47 – exchanges the information with other peripherally-present robots; and (3) determines, based on the exchanged information, whether or not its own robot is to interact with the user. A specific method will be described later.”).

REGARDING CLAIM 12, KUME discloses the information processing apparatus according to claim 1, wherein the control unit causes utterance of the voice agent to be suspended to stand by in response to that the interactive information has been received from the another voice agent (KUME Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues.”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 68 – “When it is determined in step S16 that a response is not to be made, the processing ends and a return is made to a standby state.”).

REGARDING CLAIM 13, KUME discloses the information processing apparatus according to claim 1, wherein the control unit randomly sets a standby time until the voice agent starts or resumes utterance (KUME Par 80 – “When it is determined that the right of utterance is to be relinquished, in step S22, information indicating the fact that the right of utterance is to be relinquished is transmitted by broadcast. In addition, a robot having received the information stores information indicating that none of the robots have the right of utterance.”; Par 82 – “As described above, according to the second embodiment, a robot having once acquired the right of utterance retains the right of utterance and other robots suspend responses unless conditions change significantly.”; In other words, when the robot with the right of utterance relinquish its right, another robot which was suspended (i.e., in a standby state), gains the right and starts an interaction.  Thus, the standby time of the initially suspended robot is not fixed thus is random.  Examiner also reviewed the specification for interpreting the limitations and the specification [0078] uses the term “randomly” as “not fixed.”).

REGARDING CLAIM 14, KUME discloses the information processing apparatus according to claim 1, wherein the control unit causes utterance by the voice agent to stand by until the interactive information is no longer received from the another voice agent (KUME Par 94 – “Furthermore, while information indicating relinquishment of the right of utterance is transmitted in the second embodiment, the transmission of this information may be omitted. For example, when a certain amount of time lapses from the acquisition of the right of utterance by a certain robot, each robot may perform processing on the assumption that the right of utterance has been relinquished. Alternatively, the relinquishment of the right of utterance may be detected based on other information. It is needless to say that transmission of both pieces of information can also be omitted.”).


REGARDING CLAIM 16, KUME discloses the information processing apparatus according to claim 1, wherein the interactive information includes at least one of information regarding utterance of the voice agent or information regarding interaction between the voice agent and a user (KUME Par 18 – “Also, the transmitting/receiving unit may transmit information representing an interaction state between the voice interactive device and the user to another voice interactive device”; Par 52 – “Next, information (hereinafter, user utterance information) acquired by the interaction determining unit 14 and exchanged among the robots 10 will be described. As shown in FIGS. 2A and 2B, the robot 10 according to the present an angle θ of the user relative to the robot 10 is calculated based on a time difference in an acquired voice and, at the same time, a distance d between the robot 10 and the user is estimated based on sound pressure. Since methods therefor are well known, a detailed description will be omitted.”).

REGARDING CLAIM 17, KUME discloses the information processing apparatus according to claim 1, wherein the interactive information includes at least one of utterance waiting information, cumulative interaction time information, or agent detailed information regarding the voice agent itself (KUME Par 19 – “Moreover, as information representing an interaction state, information to be transmitted may be any of “information representing a start of interaction and an end of interaction”, “information representing a start of interaction”, and “information representing an end of interaction”. Accordingly, unnecessary processing can be reduced.”;Par 52 – “Next, information (hereinafter, user utterance information) acquired by the interaction determining unit 14 and exchanged among the robots 10 will be described. As shown in FIGS. 2A and 2B, the robot 10 according to the present embodiment has a plurality of microphones and is capable of calculating a relative position of a user in an X-Y plane. Specifically, an angle θ of the user relative to the robot 10 is calculated based on a time difference in an acquired voice and, at the same time, a distance d between the robot 10 and the user is estimated based on sound pressure. Since methods therefor are well known, a detailed description will be omitted.”; Par 73 – “At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19).”).

REGARDING CLAIM 18, KUME discloses the information processing apparatus according to claim 1, wherein the interactive information is sent and received with any one of a network, a voice signal superimposed on synthesized voice of the voice agent, or an optical signal as a medium (KUME Par 54 – “User utterance information is information including the angle θ and the distance d acquired or estimated by a robot. The user utterance information generated by the interaction determining unit 14 is broadcast in a wireless manner via the short-range communicating unit 11. In addition, each robot 10 receives broadcast user utterance information and stores the received user utterance information in the interaction determining unit 14.”).

REGARDING CLAIM 19, KUME discloses the information processing apparatus according to claim 1, further comprising the voice agent (KUME Fig. 3 – “ROBOT 10A; 10B; 10C”; Par 32 – “A voice interaction system according to the present embodiment is a system which is constituted by a plurality of robots and in which the robots interact with a user in a natural language.”).

REGARDING CLAIM 20, KUME discloses an information processing method comprising: 
a receiving step of receiving interactive information regarding another voice agent (KUME Fig. 3 – “Shared Information”; Par 54 – “User utterance information is information including the angle θ and the distance d acquired or estimated by a robot. The user utterance information generated by the interaction determining unit 14 is broadcast in a wireless manner via the short-range communicating unit 11. In addition, each robot 10 receives broadcast user utterance information and stores the received user utterance information in the interaction determining unit 14.”); 
a determination step of determining an utterance timing of a voice agent on a basis of the interactive information received from the another voice agent (KUME Par 64 – “In step S14, a determination is made on whether or not a prescribed amount of time has lapsed from voice input and, if not, the interaction determining unit 14 stands by. In addition, when user utterance information is received from other robots during steps S11 to S14, the user utterance information is temporarily stored.”; Par 65 – “In step S14, when the prescribed amount of time has lapsed, based on a plurality of pieces of stored user utterance information, the interaction determining unit 14 determines whether or not its own robot is to respond to the user according to the method described earlier (step S15).”; Par 13 – “Also, the determining unit may determine that a response is to be made to an utterance of the user when the determining unit determines that the voice interactive device is most directly in front of the user among the plurality of voice interactive devices.”); and 
a sending step of sending the interactive information while the voice agent is uttering or interacting with a user (KUME Par 18 – “Also, the transmitting/receiving unit may transmit information representing an interaction state between the voice interactive device and the user to another voice interactive device, and the determining unit may determine whether not the interaction between the other voice interactive device and the user is continuing based on the received information, and may suspend the determination whether or not a response is to be made to the utterance by the user, as long as the interaction continues.”; Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues. In consideration thereof, for example, the voice interactive device interacting with the user may be configured to transmit information indicating a start of interaction and information indicating an end of interaction. Moreover, as information representing an interaction state, information to be transmitted may be any of “information representing a start of interaction and an end of interaction”, “information representing a start of interaction”, and “information representing an end of interaction”. Accordingly, unnecessary processing can be reduced.”; Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”; Par 82 – “As described above, according to the second embodiment, a robot having once acquired the right of utterance retains the right of utterance and other robots suspend responses unless conditions change significantly. According to the configuration described above, occurrences of a situation where, during an interaction between a user and a robot, another robot reacts and causes the interaction partner to change can be avoided.”; In other words, the “acquisition of the right of utterance” is broadcasted after the generating response to user (S17) and the robot maintains the right, because the robot is interacting with the user (Par 82, other robots do not interrupt the interaction between the robot and the user, because the robot has the right). Thus, the broadcasting is performed during the interaction.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of KHAN (US 2016/0155443 A1).

REGARDING CLAIM 5, KUME discloses the information processing apparatus according to claim 1, wherein the control unit causes the interactive information to be [continuously] sent during utterance by the voice agent and during interaction between the voice agent and a user (KUME Par 18 – “Also, the transmitting/receiving unit may transmit information representing an interaction state between the voice interactive device and the user to another voice interactive device, and the determining unit may determine whether not the interaction between the other voice interactive device and the user is continuing based on the received information, and may suspend the determination whether or not a response is to be made to the utterance by the user, as long as the interaction continues.”; Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues. In consideration thereof, for example, the voice interactive device interacting with the user may be configured to transmit information indicating a start of interaction and information indicating an end of interaction. Moreover, as information representing an interaction state, information to be transmitted may be any of “information representing a start of interaction and an end of interaction”, “information representing a start of interaction”, and “information representing an end of interaction”. Accordingly, unnecessary processing can be reduced.”; Par 73 – “In the second embodiment, after the robot 10 acquires the right of utterance and generates a response to a user, the robot 10 determines whether or not the acquisition of the right of utterance has been notified to other robots (step S18). At this point, when the notification is yet to be performed, the acquisition of the right of utterance is notified by broadcast transmission to peripherally-present robots (step S19). When the notification has been made, the processing ends. In addition, the other robots having received the notification temporarily store the fact that there is another robot having acquired the right of utterance.”; Par 82 – “As described above, according to the second embodiment, a robot having once acquired the right of utterance retains the right of utterance and other robots suspend responses unless conditions change during an interaction between a user and a robot, another robot reacts and causes the interaction partner to change can be avoided.”; In other words, the “acquisition of the right of utterance” is broadcasted after the generating response to user (S17) and the robot maintains the right, because the robot is interacting with the user (Par 82, other robots do not interrupt the interaction between the robot and the user, because the robot has the right). Thus, the broadcasting is performed during the interaction.).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches sending the information indicating the beginning and the ending of the interaction between the device and the user. However, KUME is does not explicitly teach continuously sending the information.

KHAN discloses the [square-bracketed] limitation.  KHAN discloses a method/system for arbitrating multiple interactive devices, wherein the control unit causes the interactive information to be [continuously] sent during utterance by the voice agent and during interaction between the voice agent and a user (KHAN Par 166 – “In any of the examples herein, a variety of information can be passed between the devices as part of the arbitration process. For example, messages can be used to communicate a device type, continually track nearby devices, continually communicate device state between devices, synchronize time between devices, or the like.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, at what quality level, or the like). Current device time can also be provided (e.g., for synchronization).”; Par 71 – “In any of the examples herein, a device can sound an audio prompt to indicate that it is in an active listening state. Such an audio prompt can take the form of one or more tones, a greeting (e.g., “Hi! How can I help you?”) or the like. Such an audio prompt is sometimes called an “earcon” or “earcon sound.””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include continuously communicating information, as taught by KHAN.
One of ordinary skill would have been motivated to include continuously communicating information, in order to ensure the updated information is received by other devices.


REGARDING CLAIM 9, KUME discloses the information processing apparatus according to claim 1, wherein sending of the interactive information is performed [in parallel with utterance of the voice agent] (KUME Par 18 – “Also, the transmitting/receiving unit may transmit information representing an interaction state between the voice interactive device and the user to another voice interactive device, and the determining unit may determine whether not the interaction between the other voice interactive device and the user is continuing based on the received information, and may suspend the determination whether or not a response is to be made to the utterance by the user, as long as the interaction continues.”; Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues. In consideration thereof, for example, the voice interactive device interacting with the user may be configured to transmit information indicating a start of interaction and information indicating an end of interaction. Moreover, as information representing an interaction state, information to be transmitted may be any of “information representing a start of interaction and an end of interaction”, “information representing a start of interaction”, and “information representing an end of interaction”. Accordingly, unnecessary processing can be reduced.”).
KUME does not explicitly teach the [square-bracketed] limitation.  In other words, KUME teaches sending the information indicating the beginning and the ending of the interaction between the device and the user. However, KUME is does not explicitly teach sending the information while responding to the user.

KHAN discloses the [square-bracketed] limitation.  KHAN discloses a method/system for arbitrating multiple interactive devices, the information processing apparatus according to claim 1, wherein sending of the interactive information is performed [in parallel with utterance of the voice agent] (KHAN Par 166 – “In any of the examples herein, a variety of information can be passed between the devices as part of the arbitration process. For example, messages can be used to communicate a device type, continually track nearby devices, continually communicate device state between devices, synchronize time between devices, or the like.”; Par 167 – “Messages can include a device type and core device capabilities (e.g., has screen, can play audio, is connected to Internet, or the like). The current device state as described herein can also be communicated. Current task device capabilities can also be included (e.g., whether the device can complete the current task, at what quality level, or the like). Current device time can also be provided (e.g., for synchronization).”; Par 71 – “In any of the examples herein, a device can sound an audio prompt to indicate that it is in an active listening state. Such an audio prompt can take the form of one or more tones, a greeting (e.g., “Hi! How can I help you?”) or the like. Such an audio prompt is sometimes called an “earcon” or “earcon sound.””).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include communicating information while responding to the user, as taught by KHAN.
One of ordinary skill would have been motivated to include communicating information while responding to the user, in order to ensure the updated information is received by other devices.


REGARDING CLAIM 10, KUME discloses the information processing apparatus according to claim 1, wherein the control unit controls the utterance timing of the voice agent in response to that a user has inputted a [predetermined] word into the voice agent (KUME Par 95 – “In addition, while a determination of the right of utterance is made based on a direction and a distance in the description of the embodiments, the determination may be made using other criteria. For example, a robot having the right of utterance may be determined based on contents of an utterance made by a user. For example, when the robot 10A recognizes that the user has called the robot 10A, the robot 10A may notify peripherally-present robots of information indicating that “the robot 10A has been called”.”).
KUME does not explicitly teach the [square-bracketed] limitation.  KUME teaches that based on contents of an utterance of a user, a certain robot out of many other robots responds to the user.  KUME does not explicitly teaches the contents of the utterance is a predetermined word.

KHAN discloses the [square-bracketed] limitation.  KHAN discloses a method/system for arbitrating multiple interactive devices, the control unit controls the utterance timing of the voice agent in response to that a user has inputted a [predetermined] word into the voice agent (KHAN Par 184 – “A device can be woken up via chaining of which device to wake up. For example, “Hey Cortana, do XYZ on ABC device,” can result in waking device ABC, even though a different device initially responds and/or processes the command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include a predetermined word, as taught by KHAN.
One of ordinary skill would have been motivated to include a predetermined word, in order to accurately perform actions according to the user’s intent.


REGARDING CLAIM 11, KUME discloses the information processing apparatus according to claim 10, wherein the control unit causes utterance of the voice agent to start when the user has inputted the [predetermined] word into the voice agent, regardless of whether or not the interactive information has been received from the another voice agent (KUME Par 95 – “In addition, while a determination of the right of utterance is made based on a direction and a distance in the description of the embodiments, the determination may be made using other criteria. For example, a robot having the right of utterance may be determined based on contents of an utterance made by a user. For example, when the robot 10A recognizes that the user has called the robot 10A, the robot 10A may notify peripherally-present robots of information indicating that “the robot 10A has been called”.”).

KUME does not explicitly teach the [square-bracketed] limitation.  KUME teaches that based on contents of an utterance of a user, a certain robot out of many other robots responds to the user.  KUME does not explicitly teaches the contents of the utterance is a predetermined word.

KHAN discloses the [square-bracketed] limitation.  KHAN discloses a method/system for arbitrating multiple interactive devices, the information processing apparatus according to claim 10, wherein the control unit causes utterance of the voice agent to start when the user has inputted the [predetermined] word into the voice agent, regardless of whether or not the interactive information has been received from the another voice agent (KHAN Par 184 – “A device can be woken up via chaining of which device to wake up. For example, “Hey Cortana, do XYZ on ABC device,” can result in waking device ABC, even though a different device initially responds and/or processes the command.”).

One of ordinary skill would have been motivated to include a predetermined word, in order to accurately perform actions according to the user’s intent.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of LIM (US 2016/0239547 A1).

REGARDING CLAIM 6, KUME discloses the information processing apparatus according to claim 1, wherein the control unit decides whether interaction between the voice agent and a user has ended (KUME Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues. In consideration thereof, for example, the voice interactive device interacting with the user may be configured to transmit information indicating a start of interaction and information indicating an end of interaction.”), and [causes the interactive information to be continuously sent when the control unit decides that the interaction has not ended].
KUME does not explicitly teach the [square-bracketed] limitations.

LIM discloses the [square-bracketed] limitations.  LIM discloses a method/system for managing multiple user interactive devices comprising [causes the interactive information to be continuously sent when the control unit decides that the interaction has not ended] (LIM Par 130 – “The device 100 may periodically transmit, to the recommendation server 1000, the information about the time, the location of the device 100, and the executed application. The from when the application started according to a user input until when the application is ended.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include continuously communicating information until the end of interaction, as taught by LIM.
One of ordinary skill would have been motivated to include continuously communicating information until the end of interaction, in order to efficiently record user’s interaction with a device.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of QIAN (US 2018/0293273 A1).

REGARDING CLAIM 7, KUME discloses the information processing apparatus according to claim 6, wherein the control unit decides whether the interaction between the voice agent and the user has ended [each time utterance of the voice agent ends] (KUME Par 19 – “When a certain voice interactive device once starts interaction with the user, other voice interactive devices favorably suspend response determination as long as the interaction continues. In consideration thereof, for example, the voice interactive device interacting with the user may be configured to transmit information indicating a start of interaction and information indicating an end of interaction.”).
KUME does not explicitly teach the [square-bracketed] limitations.

QIAN discloses the [square-bracketed] limitations.  QIAN discloses a method/system for interacting with a user, wherein the control unit decides whether the interaction between the voice agent and the user has ended [each time utterance of the voice agent ends] (QIAN Fig. 3 – “Provide Output 304 -> Interaction Session Concluded? 305”; Par 36 – “At 305, an embodiment may determine whether the user interaction session has concluded. In an embodiment, the determination may comprise identifying that a predetermined time interval (e.g., 5 seconds, 10 seconds, etc.) has passed where no additional user input has been received after the output was provided. If the predetermined time interval has passed and no additional user input was received, an embodiment may determine that the session has been concluded and vice versa.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include determining the end of interaction after outputting information, as taught by QIAN.
One of ordinary skill would have been motivated to include determining the end of interaction after outputting information, in order to provide various follow up outputs to enhance the interaction (QIAN Par 14).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KUME (US 2018/0025727 A1), and further in view of GRUBER (US 20140282003 A1).

REGARDING CLAIM 15, KUME discloses the information processing apparatus according to claim 1.  
KUME is silent to the rest of the claim limitations.
GRUBER discloses a method/system for interacting with a user, wherein the control unit further controls a position at which suspended utterance of the voice agent is resumed a speech output SO5 indicating the score, as requested, to be provided to the user. In this example, speech output SO5 is not considered urgent because the Knicks' score will not change in the time that the user is speaking (e.g., during the time that the device is receiving speech input). For this reason, the device stays speech output SO5, as indicated by arrow 408, until the user has finished speaking, and then outputs speech output SO5.”; In other words, the interaction between the user and the device interrupted by a phone call, and the suspended interaction resumes after the phone call. Thus, the method/system of GRUBER controls a position at which the suspended interaction resumes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KUME to include a position at which suspended interaction resumes, as taught by KHAN.
One of ordinary skill would have been motivated to include a position at which suspended interaction resumes, in order to smoothly resume interaction with a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN C KIM/Primary Examiner, Art Unit 2655